Citation Nr: 1532164	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.  

2.  Entitlement to service connection for a pelvic floor disorder.

3.  Entitlement to a compensable rating for intestinal polyps, status post polypectomy.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1981 and from May 1981 to July 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for atrial fibrillation, secondary to irritable bowel syndrome (IBS), was raised during an August 2014 hearing before the Board, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement to a compensable rating for intestinal polyps, status post polypectomy, is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's IBS is causally related to service.

2.  The probative evidence of record does not show a current diagnosis of a pelvic floor disorder.


CONCLUSIONS OF LAW

1.  IBS was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).

2.  A pelvic floor disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the above-captioned claims, the RO's June 2006 and December 2006 letters to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's service treatment records and all available post-service private and VA treatment records.  See 38U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the claims file contains service treatment records dated 1980 through 1992, in December 2012, the Board directed the RO to ensure that all of the Veteran's service treatment records were obtained.  In May 2013, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  In June 2013, the NPRC advised the RO that all available service treatment records were already sent to VA and no additional records were found.  In June 2013, the RO advised the Veteran that no additional service treatment records were located and subsequently issued a formal finding of unavailability with regard to the Veteran's complete service treatment records.  Additionally, in June 2013, the RO advised the Veteran that one of her named private treatment providers, H. M., M.D., indicated that the Veteran received treatment once in August 2009, but no longer had any records from that visit.  The RO requested that the Veteran submit any treatment records that she had in her possession; however, a June 2013 report of contact indicates that the Veteran stated that she did not have any records from Dr. M.  Accordingly, the Board finds that VA has made reasonable efforts to obtain all pertinent treatment records, and there is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was initially provided a VA examination in February 2007, which the Board found to be inadequate in a December 2012 remand.  In January 2013, the Veteran received another VA examination.  As will be discussed herein, the Board finds that the January 2013 examination is inadequate with respect to the Veteran's service connection claim for IBS.  However, because the Board is granting service connection for IBS, any error committed with respect to that claim is harmless.  With respect to the Veteran's service connection claim for a pelvic floor disorder, the examiner considered the Veteran's statements and administered a thorough clinical evaluation.  Because the examiner did not find any evidence of a current pelvic floor disorder, no etiological opinion was necessary.  Thus, the Board finds that the Veteran has been provided an adequate VA examination for purposes of adjudicating the Veteran's service connection claim for a pelvic floor disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In June 2006, the Veteran filed a claim to reopen the issue of entitlement to service connection for IBS, and in November 2006, filed a claim of entitlement to service connection for a pelvic floor disorder.  Both claims were denied in a March 2007 rating decision, and the Veteran perfected an appeal.  In September 2011, the Board remanded the Veteran's claims for a travel Board hearing, which was conducted in June 2012.  In December 2012, the Board reopened the Veteran's service connection claim for IBS and remanded both claims for further development.  Specifically, the Board directed the RO to ensure that it received the Veteran's complete service treatment records, obtain updated VA treatment records, and provide the Veteran an adequate VA examination.  While in remand status, the RO obtained all outstanding VA treatment records and as noted above, attempted to obtain any additional service treatment records which were not previously associated with the Veteran's claims file.  In January 2013, the Veteran received an adequate VA examination with respect to her service connection claim for a pelvic floor disorder.  In August 2013, the Board again remanded the above-captioned claims in order to afford the Veteran another opportunity to present testimony before the Board because the Acting Veterans Law Judge who presided over the Veteran's June 2012 hearing was no longer employed by the Board.  In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge. 
Accordingly, the Board finds that the RO substantially complied with the September 2011, December 2012, and August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Service Connection for IBS 

The evidence of record includes a current diagnosis of IBS.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran asserts that her IBS had its onset during service.  During an August 2014 hearing before the Board, the Veteran testified that she never had any gastrointestinal problems before service.  She further testified that she first experienced symptoms of constipation, diarrhea, abdominal pain, and vomiting during service and has continued to experience the same gastrointestinal symptoms since her discharge from active duty.  The Veteran's assertions are competent evidence as the presence of observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  

A February 1982 service treatment record indicates that the Veteran reported constant lower abdominal pain and constipation.  The assessment was abdominal pain of unknown etiology.  In February 1983, the Veteran again reported symptoms of lower abdominal pain, and the treatment provider recommended Mylanta or Maalox.

A May 1988 service treatment record shows that the Veteran reported intermittent cramping, diarrhea, and blood in the rectum about three times per week for the past four or five months.  The diagnosis was rule out inflammatory bowel disease.  A physical examination was negative for obstruction or colitis.  The treatment provider observed filling defects in the rectosigmoid, which were suspicious for colonic polyps.  In June 1988 and August 1988, the Veteran had three rectal polyps removed.

A June 1991 report of medical history shows that the Veteran reported a history of IBS.  Additionally, in the section marked "physician's summary and elaboration of all pertinent data," the examining physician indicated that the Veteran had a diagnosis of IBS, which was treated with Mylanta and Metamucil.

In November 1991, the Veteran complained of recurrent diarrhea alternating with constipation and abdominal pain, which she described as a constant cramping pain that started during meals. The impression was diarrhea and constipation, which appeared to be diet and exercise related, IBS, or lactose intolerance.  The treatment provider doubted that the diagnosis was malabsorption or inflammatory bowel disease.  A colonoscopy was ordered.  A December 1991 colonoscopy revealed three rectal polyps, which were removed later that month.

A January 1992 service treatment record indicates that the Veteran had a history of colorectal polyps, three of which were removed in December 1991.  The record shows that the Veteran reported a history of intermittent diarrhea and constipation.  At the time of the visit, she complained of mildly loose bowel movements.  The assessment was colorectal polyps and a history of iron deficiency.

Subsequent to service discharge, during a March 1993 VA examination, the Veteran reported symptoms of diarrhea, lower abdominal pain, and nausea with severe physical distress.  The examination report indicates that the Veteran underwent a polypectomy in 1988 and again in 1992.  The examiner provided a diagnosis of status post colon polypectomy.  

In May 1994 and June 1996, the Veteran again complained of abdominal pain, constipation, and/or diarrhea.  In August 1996, the Veteran received a diagnosis of IBS and was advised to continue Metamucil and follow-up with a colonoscopy.  In May 1997, the Veteran complained of severe constipation.  A colonoscopy revealed mild hemorrhoids, but was otherwise normal.

In January 1998, the Veteran reported a long history of abdominal pain and constipation.  It was noted that the Veteran had a history of colon polyps.  The assessment was chronic abdominal pain and constipation, which were likely a component of IBS.  In March 1998, the Veteran again reported symptoms of constipation.  A colonoscopy revealed internal hemorrhoids, but was otherwise normal.  In July 1998, the Veteran complained of progressive gas, bloating, and cramping.  The diagnosis was IBS.

The Veteran's treatment records from 1998 to the present show continued complaints of abdominal pain, constipation, and diarrhea, with a diagnosis of IBS.  Based on the foregoing, the Board finds that the Veteran's statements are credible evidence of IBS symptoms during service and continuously since.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider consistency with other evidence of record).     

During a February 2007 VA examination, the Veteran reported symptoms of abdominal pain, constipation, and intermittent diarrhea.  The assessment was IBS, colon polyps, in remission, and diverticulitis.  The examiner did not provide an opinion as to the etiology of the Veteran's IBS.

A February 2009 private treatment record indicates that the Veteran had a history of constipation and dyspepsia with persistent complaints of constipation.  The treatment provider stated:

I did review all of [the Veteran's] records and in review of her record, she did have evidence of IBS while she was a member of the armed forces.  At that time she appeared to have alternating diarrhea with constipation.  Today her symptoms are more consistent with IBS constipation, which is not uncommon.  Patients do have a tendency of alternating diarrhea and constipation and sometimes alternating back and forth.  Thus, at this time, I will review her records.  I think that most likely it is most certain that she had IBS symptoms during her period of being in the armed services, as well as today.

During a January 2013 VA examination, the Veteran reported a long history of gastrointestinal symptoms and the removal of polyps during service.  She also stated that since her discharge from active duty, she continued to experience abdominal pain and severe constipation.  The examiner noted that a November 1991 service treatment record showed complaints of diarrhea alternating with constipation, which appeared "both diet and exercise related doubt IBS [or] lactose intolerance."  The examination report shows that the Veteran had a diagnosis of IBS from 1998 and a diagnosis of diverticulosis.  The examiner opined that the Veteran's diverticulosis/IBS "was not caused by any diagnosed condition during active duty," and provided the following rationale:

The Veteran was diagnosed as having rectal polyp[s] in 1991, and [a November 2002] GI note [shows a diagnosis of] 'irritable bowel, progressive constipation, my last exam was in 1998 for adenomatous polyp.'  The Veteran underwent [a] rectal polyp excision in 1991, and . . . colonic poly excision, these two conditions are not the same condition.  The rectal polyp was removed during her active duty and that condition no longer existed in 1998.  In 1998, there is a note stating that the constipation may be a component of IBS.  Constipation is a symptomatology, not a disease entity and there is a gastroenterology consultation note stating that her constipation is due to impaired colonic inertia.  The Veteran's spastic/IBS or impaired colonic inertia is not associated with the rectal polyp which was removed in 1991.

The evidence of record contains two conflicting competent medical opinions addressing the question of whether the Veteran's IBS had its onset during service.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

The Board assigns no probative value to the January 2013 VA examiner's opinion because it is based on inaccurate factual premises.  First, the examiner noted that a November 1991 in-service treatment provider doubted the diagnosis of IBS.  However, the record actually reads: "diarrhea alternating with constipation, [which] appears both diet and exercise related? IBS? Lactose intolerance."  The November 1991 treatment provider then listed other potential diagnoses, including malabsorption and inflammatory bowel disease, which were believed to be "doubtful."  Thus, contrary to the examiner's report, the record does not show that that the November 1991 in-service treatment provider described the IBS diagnosis as "doubtful."  Second, the January 2013 VA examiner indicated that the Veteran's "rectal polyp was removed during her active duty and that condition no longer existed in 1998" when she received a diagnosis of IBS.  However, the examiner did not address the IBS diagnosis noted by a physician on a June 1991 report of medical history or any of the Veteran's continuous complaints of gastrointestinal symptoms both before and after the removal of colon polyps.  Therefore, the Board assigns no probative value to the opinion of the January 2013 VA examiner.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).   

The Board finds that the February 2009 opinion of the Veteran's private treatment is provider probative in that it is supported by a rationale which is consistent with the Veteran's statements and all of the medical evidence of record.

Based on the foregoing, the Board finds the Veteran's statements and the February 2009 opinion of the Veteran's private treatment provider to be the most probative evidence addressing the issue of whether the Veteran's current IBS was incurred in service.  Accordingly, service connection for IBS is warranted.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

II.  Service Connection for a Pelvic Floor Disorder

In November 2006, the Veteran filed a claim of entitlement to service connection for a pelvic floor disorder.  During a June 2012 hearing before the Board, the Veteran testified that she experienced symptoms of constipation and difficulty urinating and received a diagnosis of a pelvic floor disorder, secondary to her IBS.  During an August 2014 hearing before the Board, the Veteran testified that her physician provided a diagnosis of a pelvic floor disorder, which was caused by her colon and digestive disorders.  

The Veteran is competent to testify to matters about which she has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, a pelvic floor disorder is not the type of condition that the Veteran is able to identify, and the evidence of record does not show that the Veteran has specialized education or training sufficient to diagnose gynecological and/or gastrointestinal disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, the Veteran's testimony is not competent evidence of a current diagnosis of a pelvic floor disorder.  

A February 2006 private treatment record shows that the Veteran reported a history of severe constipation.  The treatment provider, who specializes in gastroenterology, indicated that the Veteran may have impaired colonic inertia and "possibly some" pelvic floor disease with difficulty in defecation.  

In October 2006 and January 2007, the same gastroenterologist noted a history of impaired colonic inertia, associated constipation, and probable underlying pelvic floor disease.

In October 2008, the same gastroenterologist indicated that the Veteran reported severe abdominal discomfort with difficulty urinating and defecating after intercourse.  The treatment provider noted that it was unclear "whether or not we can help her with the pain she is experiencing during intercourse" and referred the Veteran to a gynecologist, Dr. M.  The record shows that the Veteran saw Dr. M. once in August 2009.  As previously noted, VA was unable to obtain treatment records from that visit.  However, the record contains an August 2009 letter from Dr. M. referring the Veteran to a urologist for evaluation of her symptoms of difficulty voiding.  The evidence of record does not indicate that the Veteran received treatment from a urologist, and Veteran did not submit an Authorization and Consent to Release Information form for a urologist.  Moreover, the only treatment provider identified by the Veteran as having provided treatment for a pelvic floor disorder is Dr. M.  

Since October 2008, the gastroenterologist who initially provided the diagnosis of "probable underlying pelvic floor disease" did not include the diagnosis in any subsequent treatment records.  

During a February 2007 VA examination, the Veteran reported symptoms of diarrhea, constipation, and abdominal pain.  She stated that she was informed by her gastroenterologist that she lost internal support after her hysterectomy, which caused her to have pelvic floor syndrome.  She stated that it was described to her as if "the bowel and bladder are fighting each other."  The examination report indicates that a previous VA gynecological examination showed no cystocele, no rectocele, and good pelvic floor muscles.  A physical examination revealed no objective evidence of a pelvic floor disorder.

During a January 2013 VA examination, the Veteran reported experiencing vaginal pain during service.  She also indicated that she underwent one vaginal delivery, three cesarean sections, a tubal ligation in 1986, reanastomosis in 1989, and a hysterectomy in 2004.  The Veteran reported current symptoms of difficulty urinating.  She indicated that she was told that she was told by a physician that her bladder symptoms were caused by her severe constipation.  The Veteran denied any symptoms of pelvic pain or incontinence.  The examiner noted that the Veteran's treatment records showed a diagnosis of possible pelvic floor disease.  However, an examination revealed a normal pelvic floor.  The only diagnosis provided was status post total abdominal hysterectomy. 

Based on the foregoing, the Board finds that the probative evidence of record does not show a current diagnosis of a pelvic floor disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  Although the Veteran's gastroenterologist opined that she had "probable" or "possibly some" underlying pelvic floor disease, the record also shows that this diagnosis did not appear in any subsequent treatment records after the Veteran was referred to a gynecological specialist.  Furthermore, the Veteran's gastroenterologist is the same treatment provider who opined that the Veteran's symptoms of IBS had their onset during service.  Notably, however, the treatment provider did not opine that the Veteran had a diagnosis of a pelvic floor disorder related to service or to her IBS.  

Accordingly, service connection is not warranted, as the probative evidence of record does not show that the Veteran has a currently diagnosed pelvic floor disorder.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a pelvic floor disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for IBS is granted.

Service connection for a pelvic floor disorder is denied.


REMAND

In June 2006, the Veteran filed a claim of entitlement to a compensable rating for her service-connected intestinal polyps, status post polypectomy, which was denied in a March 2007 rating decision.  Thereafter, the Veteran perfected an appeal.  

In December 2012, the Board remanded the Veteran's claim in order to obtain updated VA treatment records and provide the Veteran a VA examination to determine the current severity of any symptomatology resulting from her service-connected intestinal polyps, status post polypectomy.  The Board noted that although no polyps were found since the Veteran's last polypectomy, the Veteran's most recent colonoscopy revealed colonic diverticula.  The Board directed the examiner to specify which symptoms, if any, were attributable to the Veteran's service-connected polyps, and residuals thereof, and which symptoms were associated with another disability.  

The Veteran received a VA examination in January 2013, during which she reported a history of rectal bleeding, constipation, hospitalizations, and removal of colon polyps during service.  The Veteran also reported continued symptoms of abdominal pain and severe constipation after service.  A physical examination revealed no distention, masses, tenderness, organomegaly, hernias, or bruits.  A genitourinary/rectal examination apparently revealed normal genitalia, testes with no nodules, no hernia, and a smooth prostate without nodules.  The diagnoses were IBS and diverticulosis. 

The Board finds that the January 2013 VA examination is inadequate for two reasons.  First, the examiner did not indicate which symptoms, if any, were attributable to the Veteran's service-connected polyps or residuals thereof.  Second, the report indicates that a genitourinary/rectal examination revealed normal testes and prostate.  However, the Veteran is a female.  Thus, it is unclear whether a genitourinary/rectal examination was even conducted on the Veteran.  Accordingly, a remand is necessary in order to provide the Veteran with an adequate VA examination as ordered in the December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, during an August 2014 hearing before the Board, the Veteran testified that to her knowledge, she has not had any recurrence of colon polyps since her last polypectomy.  However, she testified that her most recent colonoscopy revealed some type of abnormal masses.  She also testified that at the time of the August 2014 hearing, she experienced pain and bleeding, which were the same symptoms she recalled prior to her previous diagnoses of rectal polyps.  As the most recent treatment records in the Veteran's claims file do not appear to show complaints of rectal pain or bleeding, on remand, the RO must attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any updated private treatment records.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all relevant treatment records from the Gainesville, Florida and Tallahassee, Florida VA Medical Centers dated on or after June 2013.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  After completing the above action, the Veteran must be afforded an appropriate examination to determine the current severity of her service-connected intestinal polyps, status post polypectomy.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  The examiner must:

a.)  Specify whether the Veteran experiences any symptoms attributable to her service-connected intestinal polyps, status post polypectomy, or residuals thereof.  If the examiner believes that none of the Veteran's reported symptoms are attributable to her service-connected intestinal polyps, or residuals thereof, it must be so stated, and the examiner must provide a rationale to support that opinion. 

b.)  Provide an opinion as to whether the Veteran's diagnosis of colonic diverticula is related to the Veteran's service-connected intestinal polyps, status post polypectomy, or residuals thereof.  If the examiner believes that the colonic diverticula are related to the Veteran's service-connected intestinal polyps, the examiner must specify which symptoms, if any, are attributable to the Veteran's colonic diverticula.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to a compensable rating for intestinal polyps, status post polypectomy, must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


